 428DECISIONSOF NATIONALLABOR RELATIONS BOARDThurston Motor Lines, Inc.andTeamsters FreightLocal No. 480,InternationalBrotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmericaThurston Motor Lines,Inc.andTeamsters,Chauf-feurs,Helpers and Taxicab Drivers Local Union327, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Hel-pers of America.Cases 26-CA-2527 and -2 and26-CA-2078, -2, -3, -4, -5, 26-CA-2118,26-CA-2133, and 26-CA-2157November 27, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn June 6, 1967, Trial Examiner George J. Bottissued his Decision in the above-entitled proceed-ing,'finding that the Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. He fur-ther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. In the backpay proceeding, the TrialExaminer, in accordance with the parties' stipula-tion, recommended that Respondent be ordered topay certain amounts of backpay to five named em-ployees. Contrary to the contentions of Respond-ent, he recommended that the Board order it toagain offer reinstatement to an employee whom ithad unlawfully discharged. Thereafter, Respondentfiledexceptions and the General Counsel filedcross-exceptions to the Trial Examiner's Decision,and the General Counsel filed a brief in support ofhis cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the followingmodification:The Trial Examiner found that Respondent vio-lated Section 8(a)(1), (3), and (4) of the Act bydischarging employee Phillip Vaughn for his unionsympathies and the testimony he gave in a previouscase involving the same parties.'' We do not agreewith this finding of the Trial Examiner.Respondent is an interstate carrier of motorfreight. Phillip Vaughn began to work as a part-timeemployee at its Nashville terminal in February1965. In April, Vaughn became a regular tractordriver, replacing Thomas Larkins who, we sub-sequently found, had been unlawfully discharged.3On August 26, 1966, 1 year after he had testified inthe case referred to above, Vaughn was laid off. Hislayoff came during the period when Respondentwas offering reinstatement to Larkins and severalother of Respondent's discriminatorily dischargedemployees.At the hearing in this case, Vaughn testifiedwithout contradiction that, at the time of his layoff,Respondent's Terminal Manager Martin told himof Larkins' forthcoming reinstatement, that thework force would have to be reduced, and thatVaughn would have to be laid off because he hadfilledLarkins' position. After his layoff, Respond-ent.contacted Vaughn several times, informed himthat he was first on the extra driver list, andrequested that he report to work. Vaughn refusedthe requests.In finding that Vaughn had been discriminatorilylaid off, the Trial Examiner stressed Respondent'sfailure to check the relative seniority among its em-ployees with a view to offering Vaughn a job inanother classification or of transferring him else-where. He noted that, Respondent did not attemptto retain Vaughn after three drivers either refusedto accept reinstatement or quit their jobs shortlyafter being returned to them.In our view of the record, the factors relied uponby the Trial Examiner do not support the inferencehe drew, namely, that because Respondent failed toexplore the alternatives outlined in the precedingparagraph it had acted on the basis of a continuinganimus against Vaughn, discharging him for hisunionsympathies and the testimony he hadproffered in the earlier case.In determining who shall be laid off, Respondent'spractice has been that employees in one classifica-tion do not displace employees in another classifica-tion. Its policy is not to bump "down the line or upthe line." All job changes which require some lossof employment are confined to the classification in-volved. Thus, when Larkins returned to work theonly classification to be affected under Respond-ent'spracticewas that of tractor driver. SinceTwo separate matters were consolidated for hearingThe first,26-CA-2527 and-2, is an unfair labor practice case in which Respondentisalleged to have violated certain sections of the National Labor Rela-tionsAct, as amended The second, 26-CA-2078,et al , is a backpayspecification in which Respondent is also alleged to have failed uncondi-tionally to offer reinstatement to two employees who the Board found hadbeen unlawfully dischargedThurston Motor Lutes, Inc ,159 NLRB 1265/bidIn the same case we also found violations of the Act inRespondent's failure to call Vaughn for available part-time -work and in itspromotion of him to full-time employee status168 NLRB No. 62 THURSTON MOTOR LINES429Vaughn had replaced Larkins when the latter wasunlawfullydischarged,Respondent decided toreverse the process when Larkins,and other em-ployees in the same position,were to be reinstated.Therefore,Larkins replaced Vaughn,the man whohad replaced him. Yet,having made this choice,Respondent did not discharge Vaughn.Instead, itplaced him at the head of the extra list, summonedhim to the terminal several times,for jobs, and toldhim that there was plenty of work available.Vaughn ignored the offers.Furthermore,the record does not justify the TrialExaminer's reliance upon Respondent's failure toconsiderVaughn for the positions supposedlyopened up by the decision of three dischargeddrivers not to resume their employment with theRespondent.Their choice did not create threeadditional driver positions.Itmerely allowed thepresent occupants to continue working withoutfear of replacement by those who were returningto their jobs pursuant to the Board'sOrder in theearlier case.In view of Respondent'sadherence to a policygoverning layoff which precluded bumping, itsreasonable decision, in the face of a Board Order,to replace Vaughn with the same driver whomVaughn had previously replaced,and its frequentoffers of extra work to Vaughn after he was laid off,we find that the General Counsel has not proved bya preponderance of the evidence that RespondenthaddiscriminatorilydischargedVaughn.Ac-cordingly, we shall dismiss the complaint in Case26-CA-2527 and-2.In view of our adoption of the Trial Examiner'srecommendations in the backpay case,and his inad-vertent failure to include a recommendation relatingthereto,we hereby include such in an order herein.plaint inCase 26-CA-2527 and-2 be, and it herebyis, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE PROCEEDINGSGEORGE J. BOTT, Trial Examiner: This consolidatedproceeding based on a backpay specification issued bythe Regional Director on January 7, 1967, and a com-plaint of unfair labor practices under Section 8(a)(1), (3),and (4) of the National Labor Relations Act, as amended,issued by the Regional Director on October 14, 1966,pursuant to charges filed on August 24 and September 6,1966, was heard in Nashville, Tennessee, on March 7,1967. Subsequent to thehearing,General Counsel fileda brief which I have considered.On the basis of the entire record in the case and frommy observation of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONAL FINDINGS; THE LABORORGANIZATIONS INVOLVEDIfind on the basis of the facts alleged in the complaintand admitted in the Respondent's answer, and on thebasis of the Board's findings in the earlier case uponwhich the Regional Director's backpay specifications arebased, that Respondent Thurston Motor Lines, Inc., aNorth Carolina corporation with its principal office andplace of business at Charlotte, North Carolina, and ter-minals in Nashville, Tennessee, and other locations inTennessee and other States, where it is engaged in the in-terstate transportation of motor freight, is engaged incommerce within the meaning of Section 2(6) of the Act.Teamsters, Chauffeurs, Helpers and Taxicab DriversLocal Union 327 and Teamsters Freight Local No. 480,of International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor or-ganizations within the meaning of Section 2(5) of the Act.ORDER -Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Thurston Motor Lines, Inc., Nashville, Tennessee,itsofficers, agents, successors, and assigns, shalltake the action set forth below:1.Pay, as net backpay to the employees namedbelow, the amounts specified opposite their names,Glenn Poss$235Jackie McDole128Davis Robertson53James Screws407Phillip Vaughn762.Offer Glenn Poss immediate and full rein-statement to his former or substantially equivalentposition without prejudice to his seniority or otherrights and privileges previously enjoyed, accordingto the formula prescribed by the Trial Examiner inthe section of his Decision entitled, "The Remedy,"for employee Phillip Vaughn.IT IS HEREBY FURTHER ORDERED that the com-Il.THE BACKPAY SPECIFICATIONA The Bac%pay IssuesThe Board, on June 24, 1966, issued a Decision andOrder directing Respondent to offer Thomas Larkins,JackieMcDole, Thomas Mohon, James Screws, GlennPoss, Davis Robertson, and Larry Storey immediate andfull reinstatement to their former positions and to makethem and Phillip Vaughn whole for any losses they suf-fered as a result of the discrimination against them.' Atthe hearing on the backpay specification, the parties werein agreement on certain matters, but Respondent disputedthe accuracy of the amounts claimed due some of the em-ployees. It was agreed, however, that the record would beleft open in order that the parties might seek agreementon basic facts and stipulate the amounts actually due. OnMarch 31 and April 3, 1967, the General Counsel, theRespondent, and the Union executed separate but identi-cal stipulations disposing of the backpay features of thecase and providing that I make findings based thereon.2IThurston Motor Lines,Inc, 159 N LRB 1265'These documents have been marked asT X Exhla, b, and c, andmade a part of the record 430DECISIONSOF NATIONALLABOR RELATIONS BOARDIhave approved the stipulation and, on the basis of it, Ifind as follows:In accord with the terms of the stipulation certainamounts are due employees, and I recommend that theBoard order Respondent to pay the below-named dis-criminatees, as their total backpay, the amount set op-posite his name with interest thereon until paid.NameAmountGlenn Poss$235Jackie McDole128Davis Robertson53*James Screws407Phillip Vaughn768Except as noted below.Also in accord with the stipulation, I recommend that,when the next allocations are made to any employees' ac-counts pursuant to Respondent's profit-sharing plan, allo-cations be made of the total amount due to Davis Robert-son pursuant to said plan; that Respondent notify the Re-gional Director of Region 26 of the Board of the amountdue Davis Robertson; that if said Director considers thestated amount to be incorrect, he be permitted to institutesuch supplemental proceedings as he may consider ap-propriate. However, if said Director approves the compu-tations of the amount due Davis Robertson, I recommendthat Respondent make him whole by payment to him ofthe amount allocated pursuant to the plan 3B.The Alleged Failureto ReinstateGlenn Poss andThomas Larkins as Providedin theBoard's Order1.The factsTruckdrivers Poss and Larkins were discharged inApril 1965 and were ordered reinstated by the Board onJune 11, 1966. Respondent reinstated Poss on August 11and Larkins on August 16, 1966, and apparently theyworked at their old jobs without incident until August 22,when Nashville Terminal Manager Martin handed eacha letter which read:Nashville, August 22, 1966A. Glenn PossNashville TerminalWhen you responded affirmatively to our offer toreinstate you to your former job here, we assumedthat you did so in good faith. Consequently, weproceeded with plans to terminate another employeeto make room for you in your old job.However, just as we were on the verge of carryingout such plans, we learned that you had not acceptedreinstatement here in good faith. Proof has beenfurnished to us that you, like several others, havecome here while on temporary leave from other em-ployment where you have retained fully your jobstatus.We have a substantial investment in the training ofthe employee who was slated for discharge on ac-count of your returning here. This employee also hassome rights in the matter. You knew, of course, thatyour returning to work would cause such an em-ployee to lose his job.We do not believe that the law either authorized suchmisconduct on your part or requires that we tolerateit.It is absolutely essential that you immediatelymake a choice between our Company and yourpresent employer- the Company from which you arenow on leave-of-absence. If you do not now resignfrom the employment referred to above and sever allrelations with that employer, we must assume thatyou intend to return to that job at or before the ex-piration of your temporary leave, and we will act ac-cordingly./S/WILLIAM L. MARTINWILLIAM L.MARTINTERMINALMANAGERPoss and Larkins worked for other employers in the in-dustry after Respondent discharged them in 1965, andwhen Respondent offered them reinstatement in August1966 Poss was employed by Ryder Truck Lines and Lar-kinsby Southern Forwarding Freight Lines.WhatRespondent was referring to in its August 22 letter to theemployees where it stated that they had not acceptedreinstatement "in good faith," but had returned toRespondent "while on temporary leave from other em-ployment" where they had retained "job status," was thefact that each of the men had obtained, on August 9,1966, a written leave of absence for 30 days from theirrespective interim employers.When Martin gave Larkins his letter he stated that hehad to know whether Larkins intended to remain withRespondent or return to Southern Forwarding. Larkinstold him that he had "come back to stay" and wouldresign from his last employer Southern's terminalmanager, Gray, was-then reached by telephone, and Lar-kins spoke with him in Martin's presence and told him hewould resign. Martin then instructed Larkins to send awritten resignation to Gray, with copies to Martin and theUnion, which Larkins did.Larkins was a regular driver at Southern Forwardingbefore he resigned. He obtained the 30-day leave ofabsence when Respondent offered him reinstatement, ac-cording to him, and I credit his testimony, because hewanted to be certain when he went back with Respondentthat "everything would be all right, so that if somethinghappened I could have a job to go back to. I had made upmy mind to stay at Thurston but I didn't know whatwould happen."After Martin read the August 22 letter to Poss he in-formed him that because he was holding two jobs simul-taneously he had to relinquish one of them. Poss told himthat he did not intend to resign from Respondent becausethatwas where he wanted to work and he had taken aleave of absence from his last employer for "security"only.Martin told Poss to "hit the clock," and he did. Hisseparation slip reads: "Employee rejected full reinstate-IParagraph 31 of the backpay specification claimed reimbursement forcertain dues deductions, but General Counsel stated at the hearing thatthismatter was no longer before me because the Respondent had for-warded checks covering the amounts due to the Regional Director THURSTON MOTOR LINES431ment to former Job as offered by company."Inhis testimony, Poss amplified his reference to"security" being the basis for his 30-day leave of absencefrom Ryder. He said he had been "previously dismissedby Thurston Motor Lines which was proven by the Na-tional Labor Relations Board that they had discriminatedagainst me, that they had dismissed me illegally and I hadworked [the] extra board and worked myself up fromthat status with another company and was on regular atthat time, and I felt it would be foolish to go backalthough I wanted to go back for different reasons."These reasons, he explained further, were that he was onthe night shift at Ryder but worked days at Respondent,and, in addition, at Ryder he worked on the dock, but hewould be driving a truck for Respondent. He reiteratedthat he asked for a leave of absence from Ryder "purelyon the basis of security in case that I was dismissed andI [would] have a job that I could go back to "D. J. Thurston, Respondent's president, testified thatafterRespondent offered reinstatement to the dis-criminatees, he began to "question the motives" of theemployees because some of them "did not show up at all"or have the "courtesy to say they weren't coming." In ad-dition,McDole and Robertson worked only a day or soafter reinstatement and then quit. When Larkins returned,Thurston learned from his previous employer that he hadbeen granted a leave of absence, and he also discoveredjust before another Board hearing on August 17, 1966,that Poss had a 30-day leave of absence from Ryder 4Thurston secured copies of Larkins' and Poss' leaves ofabsence and, based upon these documents and his ex-perience with the other reinstated employees, he causedthe letters to be written to Poss and Larkins in which theywere required to elect where they wanted to workbecause, as he said,... it was our feeling, before we threw some othermen out and replaced other men with these men, weshould have some reasonable indication of sincerityand honesty of the purpose and intent on their part.Thurston said his position was accurately stated in theletterswhich Terminal Manager Martin gave to Larkinsand Poss. He added that the Company also has a ruleagainst "moonlighting" and that an employee had beendischarged for holding two jobs. Thurston maintainedthat "no limitation or restriction of any kind" was placedon Larkins or Poss when they were reinstated. Larkins isstillworking for Respondent and Thurston said that afterPoss refused "to accept the terms" stipulated in Re-spondent's letter, Respondent informed the Board that itwould take him back to work if he would.2.Analysis and conclusionsThe backpay specification alleges that Respondentfailed to reinstate Poss and Larkins as provided by theBoard's Order because it required them as a condition ofemployment or reinstatement to give up the "seniorityrights and other benefits" acquired by them during theiremployment with another employer. The letters whichRespondent gave Poss and Larkins on August 22, 1966,speak for themselves, and Thurston, Respondent's pre-sident, said they accurately expressed his views. Accord-ing to the letters, Poss and Larkins had accepted rein-statement while on temporary leave from other employ-ment where they had fully retained "job status." InRespondent's view, such actions were not in "good faith"but constituted "misconduct" which Respondent wouldnot tolerate. Respondent required the employees to "im-mediately make a choice between our Company and yourpresentemployer" or Respondent would "act ac-cordingly " How Respondent would act was made clearwhen Poss was told to "hit the clock" when he refused toresign from Ryder Truck Lines immediately. It is clear,therefore, and I find that Respondent conditioned con-tinued employment of the employees on their immediateresignations from the employers who had granted them a30-day leave of absence and on their "severing all rela-tions with [those] employers."Certain principles relating to the Board's power toorder reinstatement of employees with backpay where inthe Board's judgment this remedy "will effectuate the pol-icies of [the] Act"5 have been long established. The pur-pose of reinstatement is the "restoration of the situation,as nearly as possible, to that which would have obtainedbut for the illegal discrimination. `6 An offer of reinstate-ment to the victim of discrimination has been describedas "the only sanction which prevents an employer frombenefiting from his unfair labor practices throughdischarges which may weaken or destroya union ..."7and "is not only the final achievement of the Act's protec-tion in respect to [the discharged] employee but it is themost realistic and articulate demonstration of the Act'sparamount protection to other employees."8The achievement of these important objectivesrequires that the employer's offer be "immediate andfull,"9 and it is only when it is "not possible to restore theabsolute status quo" that something less is permitted.10 I naccord with these rules it has been said that the em-ployer's offer of reinstatement must be unequivocal, un-conditional, and in good faith in order to be valid and thekind of offer the Act contemplates. I iIn rare and exceptional circumstances the Board maypermit an employer to impose a condition on an em-ployee's reinstatement. Thus, inMarshall MaintenanceCorp.,145 NLRB 538, the Board thought it reasonablefor an employer to require employees who had gone intoa competing business after their discharges to divestthemselves of their interest in that enterprise. But merelybecause prompt, unconditional, and full reinstatementwould work some hardship on an employer is not suffi-'Poss testified inThurstonMotors, Inc ,Cases 26-CA-2353 and26-CA-2353-2 [166 NLRB 862], which involved the alleged dis-criminatory discharges of employees Jackson and CappsSection I0(c) of the ActPhelps Dod;'eCorp, 313 U S 177, 194vLocal 833, International Union, UAW [Kohler Co ] v N L R.B, 300F 2d 699, 703 (C A D C )BurnupandSims,Inc,157 NLRB 336Such is what the Board ordered in the principal case and it is in the"standard form, which has long been in use by the Board " See N L R BvDiaper Corporation,159 F 2d 294, 297 (C A 1)"'The Chase National Bank of the City of New York, San Juan, PuertoRico, Branch,65 N LRB 827, 829" SeeWhite Sulphur Springs Co v N L R B ,316 F 2d 410, 414(C A D C ),Lakeland Bus Lines, Inc v N L R B ,278 F 2d 888, 892(C A5),Harvey Carlton,d/blaCello-Tak Company,143 NLRB 295,304The Ready-Mix Concrete Company of Lawrence, Kansas,142NLRB 502,Borg-Warner Controls,128 NLRB 1035, 1044 Employeeoffers to return to work after a stake must also be "unconditional" toserve as a basis for a backpay order See J ATerteling &Sons,Inc dlblaWestern EquipmentCompany, 152 NLRB 1014, where an offer to returnto work "under the terms and conditions of employment existing at thetime the strike began" was considered unconditional 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDcient reason for excusing theoffer,and the confusion orother difficulties the employermust bearin fully comply-ing with the Board's order have been described as merelybyproductsof the unfairlabor practiceswhich he hascommitted. 12Consideredin the lightof these well-established rules,the factsin this case compel the conclusionthat Larkinsand Poss did not receive full and unconditional reinstate-ment within the meaningof the casesand that, as onecourtsuccinctlystated it,the "type of `reinstatement'[they] gotwas notwhat [they were]entitled to." 13Respondent has not restored thestatus quo anteas nearlyas possible becausebeforethese employees wereillegallydischarged Respondent made no inquiryof them abouthow longtheyintended to stay with Respondentand theyhad the right to quit their employment at a moment'snotice.By requiringLarkins andPoss to decide im-mediatelywhether to discard whatevertenure orsecuritytheyhad at their interim employers,Respondent imposedon them a condition of employmentwhich did not existwhen they workedforRespondentbefore and whichwould neverhavebecome an issuebut forRespondent'sviolationof law. 14A relevantfactor in judgingthe respective rights of theemployer and employees in this case is that it was the em-ployerwhose goodfaithwas originally put in issue whenhe discharged these employees and, that issue havingbeen resolved against him, upon whom reinstatement wasimposed as a sanction to preventhim from benefitingfrom his unfair laborpractices.15So viewed,the Com-pany's protestation that the innocentvictims ofitsdis-crimination did not accept reinstatement in "good faith"but hadengaged in someformof "misconduct" by return-ing to work while on leaveof absence from theirinterimemployers is not particularly appealing onits face. 16 Thechargeis particularlyunpersuasive when the explanationsof theparties fortheir respectiveactions are weighed.Larkins andPosstestified credibly that theyhad mixedfeelings about returning to Respondent becausethey re-called the earlier discrimination against them.They bothfelt that theyneededa 30-dayperiod inorder totest thesituation and to havethe "security" of ajob to go back to"if anything happened" and they werediscriminatedagainst again.Their feelingsthat the interim jobsthey hadin hand mightbe worth morethan Respondent's promiseof an"immediate and full"restoration of them to theirformer stateswere not unreasonable or unrealistic.Respondent,on the other hand,defendedits insistence onLarkins' and Poss' immediate severance of all connec-tions with their interim employers on the ground that, inorder to make room for them,itmust terminate anotheremployee in whom it had a "substantial investment" andwho hadsome "rights in the matter"himself,but, as hasbeen held in many cases,'7 these are not circumstanceswhich justifyRespondent reinstatingLarkins and Possconditionally,for Respondent would not havehad a sub-11N L R B v Trinity ValleyIron and Steel Company,290 F 2d 47,48(C A 5) See alsoN L R B v Quest-Shon MarkBras siereCo, Inc, 185F 2d 285, 290 (C A2),N L R B vRemington Rand, Inc94 F 2d 862,871 (C A 2),cert denied304 U S 576Lakeland Bus Lines, Inc v N L R B278 F 2d 888, 891 (C A 3)InMarshall MaintenanceCorp ,supra,the Board permitted the dis-crimmatees a "reasonable time" to comply with a condition it allowed theemployer to place on their reinstatement15Local 833,UAW, siipra,fn 711,And evenif the employees had taken reinstatement only for the pur-pose of showing other employees that they had been reinstated and theirstantialinvestment in replacements if it had notdischarged these employees in the first place.'"Iconclude that by requiring Larkins and Poss as a con-dition of continued employment to resign from and "severall relations with"the employers who had granted thema leave of absence,Respondent failed to comply with theDecision and Order of the Board requiring full and im-mediate reinstatement to their former positions.Poss refused to resign from Ryder Truck Lines andwas immediately discharged as a result.Irecommend,therefore,that the Board order Respondent to make himan offer of full and immediate reinstatement to his formeror substantially equivalent position as provided in theBoard's original Order,including the customary backpayprovisions.Larkins resigned from the employer he had been work-ing for when Respondent required him to, and he was stillemployed by Respondent at the time of the hearing in thiscase.General Counsel argues that although Larkins hasalready waived his right of seniority at Southern For-warding, it is impossible to know what his decision wouldhave been if he had been permitted to decide for himselfwhether to return to work there and therefore thereshould be some remedy for him. General Counsel sug-gests that the remedy should be an order that in the eventLarkins is terminated in the future by Respondent,Respondent should make him whole for whateverearnings he would have had at Southern Forwarding if hehad not been required to give up his seniority there. I amnot completely certain about the nature of the remedyGeneral Counsel is requesting in Larkins' case but thecore of it seems to be to treat him as he would have beentreated if he had gone back to Southern Forwarding orhad not given up his leave of absence there. I am not con-vinced that there is a practical remedy in Larkins' case,however, particularlysincehis leave of absence was onlyfor 30 days and there is no evidence that Southern For-warding would have renewed it. It is unlikely that Larkinswould have been carried in a leave status at Southern in-definitely and we would not be able to use his theoreticalcontinued tenure at that company as any kind of a reliableindicator of his losses if he were laid off at some uncertaintime in the future by Respondent.Any financial lossesthat Larkins may suffer by reason of Respondent's ac-tions in his case are too uncertain,speculative,and toodifficult to compute to make a remedy in this area effec-tive.These factors, plus the uncertainty caused by thelack of a suggested time limit on Respondent's potentialliability, leadme to conclude that no financial remedyshould be recommended in Larkins' case.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Discrimination against Poss and LarkinsThe complaint alleged that by requiring Larkins andstatutory rights vindicated,thiswould not excuse Respondent's imposi-tion of a condition on their return SeeLocal 833,supra,fn7, Burnup andSims, Inc,supra,fn 811Cases cited fn 12,supra"Respondent does not seriously rely on its rule against "moon-lighting,"as suggested in Thurston's testimony,as a reason for requiringLarkins and Poss to "elect"between employers,and, in any case,the ruleis irrelevant because these employees were not actually working at twojobs (moonlighting),but reserving for a temporary period only a right toreturn to anotherjob THURSTON MOTOR LINESPoss to surrender their seniority rights at other employers(resign from those employers who had granted them a 30-day leave of absence)as a condition of employment, andby discharging Poss, Respondent violated Section 8(a)(1),(3), and(4) of the Act. Whether Respondent's impositionof an improper condition on Larkins'and Poss' reinstate-ment was a display of continuing animus, done in thehope that the employees would turn down the offers andRespondent would be rid of them,'9"inextricably inter-twined with and derived from[their] original filing ofcharges against the Respondent and . . . giving oftestimony in support thereof,' '20 and additional act of dis-crimination to discourage membership in a labor or-ganization,a per seviolation of employee rights guaran-teed in Section 8(a)(1) without regard to Respondent'smotive,21 a violation of Section 8(a)(3) because of the"nature of the conduct"22 itself or just a continuation ofthe original unfair labor practices are interesting but noteasy questions which I find it unnecessary to decidebecause it will not add anything to the remedy I haverecommended to the Board in the backpay case. I havefound that no workable remedy may be devised in Lar-kins' case, but that Poss should be given a new offer ofreinstatement made without conditions and made wholeforany losses suffered by reasons of his seconddischarge.Respondent has previously been found to haveviolated the Act in regard to these very employees andothers, and has been ordered to post appropriate 23noticesAnother cease-and-desist order relating to thesame individuals seems redundant.24B.The Discharge of Phillip VaughnPhillip Vaughn was hired by Respondent as a part-timeemployee in February 1965. Vaughn testified in the prin-cipal case, which also involved Larkins, Poss, and others,and the Board found that he, too, had been discriminatedagainst because ". . . Respondent failed to call him toavailable part-time work between March 30 and April 9 inorder to discourage sympathy and support for the Team-sters." In addition,the Board found that Respondent sub-sequently elevated Vaughn to full-time status because hehad expressed views against the Teamsters and in order"to interfere with the efforts of the employees to gainrepresentation by the Teamsters."25 It also appears fromthe findings in the earlier cases that Vaughn,after heacquiesced in certain antiunion conditions suggested tohim by his supervisor,was ". . . almost immediately madea regular employee when openings occurred because ofthe discharges of Larkins,McDole and Mohon."The complaint in the instant unfair labor practice casealleges that Respondent discharged Vaughn on August26, 1966, in violation of Section 8(a)(1), (3), and(4) of theAct.Vaughn was working regularly as a city tractordriver when he was laid off on August 26,1966, whichwas during the period when Respondent was offeringreinstatement to the drivers whom the Board had foundithad illegally discharged in April 1965. He testifiedwithout contradiction that Martin,the terminal manager,told him that Thomas Larkins was being reinstated, thatRespondent would have to reduce the force because it'"Federal Dairy Company,inc ,20Lakeland Bus Lines, incorporated,124 NLRB 123, 124Exchange PartsCompany,375 U S 405,The RadioOfficers' Unionof the Commercial Telegraphers Union [A H Bull Steamship Co ] vNLRB,347US17,4421N L R B v Erie ResistorCorp, 373 U S 221,227433would have too many drivers and since Vaughn"was thelastman put on regular as a tractor driver" he would haveto go. Vaughn inquired about"the men who had beenhired"after him, and asked if "seniority"meant anything.Martin said it did,but added that he still had to get rid ofa driver to make room for the discriminatees.Ifind, in accord with Vaughn'suncontradictedtestimony,that when he was discharged Respondent hadin its employ at the Nashville terminal,six dockmen, twocity pickup drivers and two tractor-trailer drivers whohad less service with Respondent than he,but that, as heconceded, one of the tractor-trailer drivers, Jerry Cripps,was made a regular driver before he was.Vaughn was aware that he had been made a regulardriver "immediately"after Larkins was fired and thatRespondent had hired additional help to replace the othermen discharged around the same time Vaughn also saidthat, after he was laid off, Martin telephoned him and of-fered him work as an extra driver. He turned the offerdown and asked for his old job, but Martin refused it.Respondent'sposition,as explained by Thurston, isthat when it decided to comply with the Board's Order toreinstate the drivers it had fired,ithad to replace Vaughnbecause it would have had five more drivers than itneeded.In reinstating the discriminatees it tried to returnthem to the jobs they had held before they were fired,"the same run even,as nearly as we could," and "the manwho had taken their place was the man that would go "Since Vaughn had taken Larkins'place, he was removed,and he was not offered another job in another classifica-tion because Respondent has no policy of"bumping ...down the line or up the line. . .Thurston made the final decision to discharge Vaughnafter talking with Martin,the Nashville manager. He saidhe had determined that Vaughn had taken Larkins' placebut he "didn't check out his seniority."Respondent's asserted reason for selecting Vaughn forlayoff or discharge is unimpressive and I don't think it isgenuine for a number of reasons.In the first place, itlooks a lot like Respondent's treatment of Poss and Lar-kins, described above, for when they accepted Respond-ent's offers of reinstatement,Respondent gave them anopportunity to reconsider by insisting that they "im-mediately" cut their ties with other employers. One ofthem did.Vaughn's elimination, solely on the ground thatRespondent,in effect, had no other choice in complyingwith the Board's Order,convinces me that Respondentwas looking for a convenient excuse to get rid of Vaughnand perhaps discourage the return of other drivers. Thetreatment of Vaughn,taken with Respondent's handlingof Larkins and Poss, indicates that Respondent's com-pliance, if compliance it was, with the Board'sOrder wasso reluctantly and grudgingly done that it suggests badfaith.Not offering Vaughn another job in another classifica-tion when less senior men were employed is odd enough,but Respondent did not even check the relative seniorityof others or discuss the possibility of a transfer withVaughn,and this is additional evidence that it was notreally looking for a solution to the problem.Moreover,two drivers in Vaughn's own classification were junior to21Based on the violations of Section 8(a)(1), (3), and(4) which I find inPhillipVaughn's case,infra,Respondent will also be ordered to post anew notice relating to those sectionsof the Act2'Lakeland Bus Lines v N L R B ,supra,891-8922`Thurston Motor Lines,Inc, 159 NLRB1265, section III, G, 2 434DECISIONSOF NATIONALLABOR RELATIONS BOARDhim and Thurston never adequately explained why hedidn't consider replacing one of them rather than Vaughn.Finally, with respect to seniority and job availability, itshould be noted that Respondent had a "substantial in-vestment" in trained employees, as it told Poss and Lar-kins in itsletters of August 22, but Vaughn had been driv-ing regularly for over a year when he was fired, yet no ef-fortwas made to keep him, and Respondent never ex-plainedwhy, when discriminatees Robertson and Mc-Dole quit shortly after reinstatement, and Poss went backto Ryder, its investment in Vaughn did not suggest to itthat he might replace one of them.Vaughn testified on his own behalf in the earlierproceeding in which the Board found that Respondenthad violated Section 8(a)(1) and (3) of the Act and or-dered reinstatement of a number of dockmen andtruckdrivers with reimbursement to them and Vaughn forlosses caused by Respondent's discrimination againstthem all. I find and conclude, on the basis of the entirerecord and for the reasons set out, that Respondent's pur-ported reason for discharging Vaughn is not the realreason but that his discharge was part of Respondent'scontinuing unfair labor practices motivated in substantialpart by Vaughn's unionsympathies and his testimony inthe earlier case. By such conduct, Respondent violatedSection 8(a)(1), (3), and (4) of the Act.V.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it will be recommended that itcease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.It has been found that the Respondent discriminatorilydischarged Phillip Vaughn. Accordingly, it will be recom-mended that the Respondent offer him immediate and fullreinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsor privileges,and makehim whole for any loss of pay suf-fered by reason of the discrimination by payment to hima sum of money equal to that which he would have earnedas wages from the date of the discrimination to the date ofreinstatement, less his net earnings during such period inaccordance with the formula prescribed in F.W. Wool-worth Company,90 N LRB 289, together with interest onsuch sum, such interest to be computed in accordancewith the formula prescribed by the Board inIsis Plumb-ing & Heating Co.,138 N LRB 716.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of theRespondentset forthin sectionIII, above, occurring in connection with the Respond-ent's operations described in section 1, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.1.The Respondent is engaged in commerce within themeaning of Section 2(6) of the Act.2.By discharging Phillip Vaughn, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (4) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.[Recommended Order omitted from publication.]